     Case 4:19-cv-00060-JGZ Document 1 Filed 02/05/19 Page 1 of 13




                     UNITED STATES DISTRICT COURT
                         DISTRICT OF ARIZONA
                           TUCSON DIVISION


 JUSTIN THOMAS,

    Plaintiff,                             CASE No.:

 -VS-

 CONN APPLIANCES, INC.

     Defendant.

                                 /

             COMPLAINT AND DEMAND FOR JURY TRIAL

      COMES NOW, Plaintiff, JUSTIN THOMAS, by and through the

undersigned counsel, and sues Defendant, CONN APPLIANCES, INC., and

in support thereof respectfully alleges violations of the Telephone Consumer

Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”).

                            INTRODUCTION

        1.    The TCPA was enacted to prevent companies like CONN

APPLIANCES, INC. (hereinafter “Conn’s” or Defendant), from invading

American citizens’ privacy and prevent abusive “robo-calls.”




                                     1
     Case 4:19-cv-00060-JGZ Document 1 Filed 02/05/19 Page 2 of 13




      2.     “The TCPA is designed to protect individual consumers from

receiving intrusive and unwanted telephone calls.” Mims v. Arrow Fin. Servs.,

LLC, --US--, 132 S.Ct. 740, 745, 181 L.Ed.2d 881 (2012).

      3.     “Senator Hollings, the TCPA’s sponsor, described these calls as

‘the *1256 scourge of modern civilization, they wake us up in the morning;

they interrupt our dinner at night; they force the sick and elderly out of bed;

they hound us until we want to rip the telephone out of the wall.’ 137 Cong.

Rec. 30, 821 (1991) Senator Hollings presumably intended to give telephone

subscribers another option: telling the autodialers to simply stop calling.”

Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242 (11th Cir. 2014).

      4.     According to the Federal Communications Commission (FCC),

“Unwanted calls are far and away the biggest consumer complaint to the FCC

with over 200,000 complaints each year – around 60 percent of all the

complaints…Some private analyses estimate that U.S. consumers received

approximately 2.4 billion robocalls per month in 2016.” The FCC’s Push to

Combat Robocalls & Spoofing (Jan. 2, 2019), https://www.fcc.gov/about-

fcc/fcc-initiatives/fccs-push-combat-robocalls-spoofing.

                      JURISDICTION AND VENUE




                                       2
     Case 4:19-cv-00060-JGZ Document 1 Filed 02/05/19 Page 3 of 13




      5.     Jurisdiction and venue for purposes of this action are appropriate

and conferred by 28 U.S.C. § 1331, Federal Question Jurisdiction, as this

action involves violations of the TCPA.

      6.     Subject matter jurisdiction, federal question jurisdiction, for

purposes of this action is appropriate and conferred by 28 U.S.C. § 1331,

which provides that the district courts shall have original jurisdiction of all

civil actions arising under the Constitution, laws, or treaties of the United

States; and this action involves violations of 47 U.S.C. § 227(b)(1)(A)(iii).

See Mims v. Arrow Fin. Servs., LLC, S.Ct. 740, 748 (2012) and Osorio v. State

Farm Bank, F.S.B., 746 F.3d 1242, 1249 (11th Cir. 2014).

      7.     The alleged violations described herein occurred in Pima

County, Arizona. Accordingly, venue is appropriate with this Court under 28

U.S.C. §1391(b)(2), as it is the judicial district in which a substantial part of

the events or omissions giving rise to this action occurred.

                        FACTUAL ALLEGATIONS

      8.     Plaintiff is a natural person, and citizen of the State of Arizona,

residing in Tucson, Pima County, Arizona.




                                        3
     Case 4:19-cv-00060-JGZ Document 1 Filed 02/05/19 Page 4 of 13




      9.     Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank,

N.A., 755 F. 3d 1265 (11th Cir. 2014) and Osorio v. State Farm Bank, F.S.B.,

746 F.3d 1242 (11th Cir. 2014).

      10.    Defendant is a corporation which was formed in Texas with its

principal place of business located at 2445 Technology Forest Blvd., Ste. 800,

The Woodlands, Texas, 77381 and which conducts business in the State of

Arizona through its registered agent, C T Corporation System, located at 3800

Central Ave., Ste. 460, Phoenix, Arizona 85012.

      11.    Plaintiff is the regular user and carrier of the cellular telephone

number at issue, (845) *** - 9639, and was the called party and recipient of

Defendant’s hereinafter described calls.

      12.    In early 2018, Plaintiff began receiving calls to his

aforementioned cellular telephone from Defendant seeking to recover an

alleged consumer debt related to the financing of certain household items.

      13.    Upon receipt of the calls from Defendant, Plaintiff’s caller ID

identified the calls were being initiated from, but not limited to, the following

phone number(s): (800) 838-8434 and (800) 898-7105; and when those

numbers are called, an agent/representative answers the phone and identifies

themselves as an employee of Conn’s Appliances.


                                        4
        Case 4:19-cv-00060-JGZ Document 1 Filed 02/05/19 Page 5 of 13




         14.    Upon information and belief, some or all of the calls the

Defendant made to Plaintiff’s cellular telephone number were made using an

“automatic telephone dialing system” which has the capacity to store or

produce telephone numbers to be called, without human intervention, using a

random or sequential number generator (including, but not limited to, a

predictive dialer) 1 or an artificial or prerecorded voice; and to dial such

numbers as specified by 47 U.S.C § 227(a)(1) (hereinafter “autodialer calls”).

         15.    Plaintiff will testify that he knew it was an autodialer because of

the vast number of calls he received and because when he answered a call

from the Defendant he would hear either an extended pause before a

representative would come on the line, or an automated message telling him

the call was from Conn Appliances, and to please hold the line for the next

available representative.

         16.    Additionally, on a substantial number of occasions, Plaintiff

would answer a call from a telephone number he recognized belonging to

Defendant, Plaintiff would say “Hello? Hello?”, and no one would come on

the line.      This is commonly referred to as an “abandoned call” and is

characteristic of the use of an ATDS/predictive dialer.


1
    See Marks v. Crunch San Diego, LLC, 904 F. 3d 1041 (9th Cir. 2018).

                                            5
     Case 4:19-cv-00060-JGZ Document 1 Filed 02/05/19 Page 6 of 13




      17.   Moreover, recent court filings by Conn’s, show that Conn’s uses

a Noble Outbound Predictive Dialer to willfully violate the TCPA as part of

its routine business practice. See Case 4:18-cv-03087 (SDTX), Doc. 1-2,

Transcript of Final Arbitration Hearing in Williams v. Conn’s, July 23-24,

2018 (filed September 4, 2018) (the “Williams Transcript”).

      18.   Conn’s    senior   manager    of   compliance     and   corporate

representative, Clinton R. Walton (“Walton”), testified under oath that

Conn’s:

            a.    uses the “Noble Outbound Predictive Dialer”;

            b.    places “about 600,000 outbound calls per day” to people

                  like Plaintiff;

            c.    “[e]very day on average, Conn’s leaves 18,000 people

                  hanging on the phone with no one there” (i.e.,

                  dropped/abandoned calls);

            d.    employs “about 850” call agents in four different “call

                  centers,” and;



            e.    has “up to three phone lines per agent” in the call centers.




                                     6
     Case 4:19-cv-00060-JGZ Document 1 Filed 02/05/19 Page 7 of 13




      See Williams Transcript, 6:1-2, 6:15-21, 12:9-12, 16:15-16, 42:8-9,
      222:20-223:16, 262:19-22, 263:13-15, 364:19-365:4, 479:21-22,
      483:4-5, 541:20-21.

      19.    Furthermore, some or all of the calls at issue were placed by the

Defendant using a “prerecorded voice,” as specified by the TCPA, 47 U.S.C.

§ 227(b)(1)(A).

      20.    None of Defendant’s telephone calls placed to Plaintiff were for

“emergency purposes” as specified in 47 U.S.C. §227(b)(1)(A).

      21.    Defendant attempted to collect a debt from the Plaintiff by this

campaign of telephone calls.

      22.    On or about February 25, 2018, Plaintiff received a call from the

Defendant, met with an extended pause, eventually was connected to a live

representative, and informed that agent/representative of Defendant that he

was aware of his obligation, explained that he was working to keep a roof over

his head, the constant automated calls were harassing and causing him

problems with his employer, and demanded that the Defendant cease placing

calls to his aforementioned cellular telephone number.

      23.    During the aforementioned phone conversation on or about

February 25, 2018 with Defendant’s agent/representative, Plaintiff

unequivocally revoked any express consent Defendant may have believed it


                                      7
     Case 4:19-cv-00060-JGZ Document 1 Filed 02/05/19 Page 8 of 13




had for placement of telephone calls to Plaintiff’s aforementioned cellular

telephone number by the use of an automatic telephone dialing system or a

pre-recorded or artificial voice.

      24.    Each subsequent call the Defendant made to the Plaintiff’s

aforementioned cellular telephone number was done so without the “express

consent” of the Plaintiff.

      25.    Each subsequent call the Defendant made to the Plaintiff’s

aforementioned cellular telephone number was knowing and willful.

      26.    Despite actual knowledge of their wrongdoing, the Defendant

continued the campaign of abuse, calling the Plaintiff despite the Plaintiff

revoking any express consent the Defendant may have had to call his

aforementioned cellular telephone number.

      27.    On at least five (5) separate occasions, Plaintiff has either

answered a call from Defendant or returned a call to Defendant regarding his

account, held the line to be connected to a live representative, and demanded

that Defendant cease placing calls to his aforementioned cellular telephone

number.

      28.    Each of the Plaintiff’s requests for the harassment to end was

ignored.


                                      8
     Case 4:19-cv-00060-JGZ Document 1 Filed 02/05/19 Page 9 of 13




      29.    From about February 25, 2018 through the filing of this

Complaint, Defendant has placed approximately twelve hundred (1,200)

actionable calls to Plaintiff’s aforementioned cellular telephone number

(please see attached Exhibit “A” representing a non-exclusive call log of

thirty (30) calls from May 1, 2018 through May 14, 2018).

      30.    Defendant intentionally harassed and abused Plaintiff on

numerous occasions by calling multiple times during one day, and on back to

back days, with such frequency as can reasonably be expected to harass.

      31.    From each and every call placed without express consent by

Defendant to Plaintiff’s cell phone, Plaintiff suffered the injury of invasion of

privacy and the intrusion upon his right of seclusion.

      32.    From each and every call without express consent placed by

Defendant to Plaintiff’s cell phone, Plaintiff suffered the injury of the

occupation of his cellular telephone line and cellular phone by unwelcome

calls, making the phone unavailable for legitimate callers or outgoing calls

while the phone was ringing from Defendant call.

      33.    From each and every call placed without express consent by

Defendant to Plaintiff’s cell phone, Plaintiff suffered the injury of unnecessary

expenditure of his time. Plaintiff had to waste time to deal with missed call


                                        9
     Case 4:19-cv-00060-JGZ Document 1 Filed 02/05/19 Page 10 of 13




notifications and call logs that reflect the unwanted calls. This also impaired

the usefulness of these features of Plaintiff’s cellular phone, which are

designed to inform the user of important missed communications.

       34.    Each and every call placed without express consent by Defendant

to Plaintiff’s cell phone was an injury in the form of a nuisance and annoyance

to the Plaintiff. For calls that were answered, Plaintiff had to go to the

unnecessary trouble of answering them. Even for unanswered calls, Plaintiff

had to deal with missed call notifications and call logs that reflected the

unwanted calls. This also impaired the usefulness of these features of

Plaintiff’s cellular phone, which are designed to inform the user of important

missed communications.

       35.    Each and every call placed without express consent by Defendant

to Plaintiff’s cell phone resulted in the injury of unnecessary expenditure of

Plaintiff’s cell phone’s battery power.

       36.    Each and every call placed without express consent by Defendant

to Plaintiff’s cell phone resulted in the injury of a trespass to Plaintiff’s chattel,

namely his cellular phone and his cellular phone services.

       37.    As a result of the calls described above, Plaintiff suffered an

invasion of privacy. Plaintiff was also affected in a personal and


                                         10
     Case 4:19-cv-00060-JGZ Document 1 Filed 02/05/19 Page 11 of 13




individualized way by stress, embarrassment, anxiety, distress and

aggravation.

       38.     Defendant’s corporate policy is structured so as to continue to

call individuals like Plaintiff, despite these individuals explaining to

Defendant they do not wish to be called.

       39.     Defendant’s corporate policy provided no means for Plaintiff to

have Plaintiff’s number removed from Defendant’s call list.

       40.     Defendant has numerous other federal lawsuits pending against

them alleging similar violations as stated in this Complaint.

       41.     Defendant has numerous complaints against it across the country

asserting that its automatic telephone dialing system continues to call despite

being requested to stop.

       42.     Defendant has had numerous complaints against it from

consumers across the country asking to not be called; however, Defendant

continues to call these individuals.

       43.     Defendant violated the TCPA with respect to the Plaintiff.

       44.     Defendant willfully and/or knowingly violated the TCPA with

respect to the Plaintiff.




                                       11
     Case 4:19-cv-00060-JGZ Document 1 Filed 02/05/19 Page 12 of 13




                                    COUNT I
                             (Violation of the TCPA)

       45.       Plaintiff realleges and incorporates paragraphs one (1) through

forty-four (44) above as if fully set forth herein.

       46.       Defendant willfully violated the TCPA with respect to Plaintiff,

specifically for each of the auto-dialer calls made to Plaintiff’s cellular

telephone after Plaintiff notified Defendant that Plaintiff did not wish to

receive any telephone communication from Defendant, and demanded for the

calls to stop.

       47.       Defendant repeatedly placed non-emergency telephone calls to

Plaintiff’s cellular telephone using an automatic telephone dialing system or

prerecorded or artificial voice without Plaintiff’s prior express consent in

violation of federal law, including 47 U.S.C § 227(b)(1)(A)(iii).

       WHEREFORE, Plaintiff respectfully demands a trial by jury on all

issues so triable and judgment against Conn Appliances, Inc. for statutory

damages, treble damages, punitive damages, actual damages and any other

such relief the court may deem just and proper.

                                          Respectfully Submitted,

                                           /s/ Richard Suzuki, Esq.
                                            Richard J. Suzuki, Esquire


                                         12
Case 4:19-cv-00060-JGZ Document 1 Filed 02/05/19 Page 13 of 13




                                   Arizona Bar. No: 021348
                                   Suzuki Law Offices
                                   2929 E. Camelback Road, Suite 224
                                   Phoenix, AZ
                                   Tele: (602) 842-6762
                                   rj@suzukilawoffices.com
                                   pearl@suzukilawoffices.com
                                   dennis@suzukilawoffices.com
                                   Attorney for Plaintiff

                               and


                                   /s/ Shaughn C. Hill
                                    Shaughn C. Hill, Esquire
                                    Florida Bar No.: 105998
                                    Morgan & Morgan, Tampa, P.A.
                                    201 N. Franklin Street, 7th Floor
                                    Tampa, FL 33602
                                    Tele: (813) 223-5505
                                    SHill@ForThePeople.com
                                    KZhang@ForThePeople.com
                                    Attorney for Plaintiff
                                    (Application for admission Pro
                                    Hac Vice to be filed)




                              13
